          Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 1 of 6


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 3, 2019

BY ECF
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Woojae Jung, 18 Cr. 518 (LAK)

Dear Judge Kaplan:

        The Government respectfully submits this letter in advance of Wooaje Jung’s sentencing,
scheduled for June 10, 2019. Jung pled guilty to securities fraud in the form of insider trading, in
violation of Title 15, United States Code, Section 78j(b) and 78ff, and Title 17, Code of Federal
Regulations, Section 240.10b-5. For the reasons set forth below, the Government believes that a
sentence within the stipulated Guidelines sentencing range of 18 to 24 months’ imprisonment is
reasonable and appropriate in this case.

   A. Factual Background

       In July 2012, Woojae Jung began working as an investment banking associate in the
Natural Resources group at an investment bank based in New York, New York (the “Investment
Bank”). In late August of 2015, Jung transitioned to the Technology, Media, and
Telecommunications Group of the Investment Bank, in San Francisco, California, rising from
associate to vice president at the start of 2016. Jung remained in this position until June 15, 2018.
See Presentence Investigation Report dated March 13, 2019 (“PSR”), ECF Doc. 36 ¶ 13.

       The Investment Bank staffed Jung to assist clients on various transactions, primarily
mergers and acquisitions (“M&A deals”). Jung’s clients were often publicly traded companies.
Sometimes, Jung worked on behalf of a company that planned to acquire another and sometimes
on behalf of a company that was considering being acquired. PSR ¶ 14.

        On any given M&A deal, Jung typically worked within a team of other Investment Bank
employees, often referred to as the “deal team.” The deal team was tasked with advising the
firm’s client in connection with a potential transaction. This involved reviewing and analyzing
           Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 2 of 6



various financial and operational data and information. As a result, in the regular course of his
work, Jung received material, non-public information about numerous companies, including that
they were working to acquire other companies, or were acquisition targets. PSR ¶15. Investment
Bank had trained Jung not to trade in securities on the basis of material, non-public information
and Jung understood that the Investment Bank required him to keep information about the firm,
its clients, and upcoming transactions confidential. In addition, Investment Bank required Jung to
disclose his stock trading and to use a pre-cleared brokerage account.

        Starting in early 2015, Jung began to discuss stock trading strategies with his younger
brother, who lived in South Korea. Jung and his brother ultimately devised a scheme. PSR ¶ 16.
They opened a brokerage account in the name of one Jung’s college friends and concealed the
existence of the account from the Investment Bank. Based on materials he obtained through his
work, Jung would then tip his brother about deals. Jung’s brother would then typically execute
the trades in the brokerage account, though at least once the trades were executed from a
computer associated with the Investment Bank. Jung also repeatedly accessed and used the
brokerage account during the trading scheme. PSR ¶ 16.

        From their trading, Jung and his brother amassed $130,000 in profits. PSR ¶ 18. Their
trades included trades in the stock of numerous companies:

          Fairchild Semiconductor International, Inc.
          FEI Company
          Nimble Storage Inc.
          NXP Semiconductors NV
          WebMD Health Corp.
          WR Grace
          Foresight Energy
          SanDisk
          KLA-Tencor
          Microsemi
          CA
Two trades—SanDisk and KLA-Tencor—accounted for the bulk of the trading profits, with
trades in SanDisk yielding $36,663 and trades in KLA-Tencor yielding $64,000.

   B. Procedural History

        On May 30, 2018, the Government charged Woojae Jung with one count of securities
fraud conspiracy, in violation of 18 U.S.C. § 371, and six counts of securities fraud in the form
of insider trading, in violation of 18 U.S.C. § 78j(b) and 17 C.F.R. 240.10b-5.

       On May 31, 2018, special agents with the Federal Bureau of Investigation arrested Jung
out-of-district. See ECF Docket Entry dated May 31, 2018. On June 22, 2018, Jung was
presented in the Southern District of New York before the Hon. Henry B. Pitman, U.S.
Magistrate Judge.

                                                 2
          Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 3 of 6




        On July 23, 2018, a grand jury returned Indictment 18 Cr. 518 (LAK), charging Jung
with one count of securities fraud conspiracy, in violation of 18 U.S.C. § 371, and six counts of
securities fraud in the form of insider trading, in violation of 18 U.S.C. § 78j(b) and 17 C.F.R.
240.10b-5. See ECF Doc. 7.

        On December 19, 2018 Jung appeared before the Honorable Debra Freeman, U.S.
Magistrate Judge for a change-of-plea proceeding. Pursuant to an agreement with the
Government, Jung allocuted to insider trading, in violation of Title 15, United States Code,
Section 78j(b) and 78ff, and Title 17, Code of Federal Regulations, Section 240.10b-5, as
charged in Count Five of the Indictment. During his allocution, Jung admitted that (a) he had
access to material, non-public information by virtue of his employment at a particular investment
bank, see Plea Tr. 24:06-10; (b) his employer required that such information be kept confidential,
see Plea Tr. 24:03-05; and (c) that, in violation of his duty of confidence, Jung caused another
person to execute securities trades based on Jung’s material, non-public information, see Plea Tr.
25:10-17, 27:21-23. Jung specifically admitted that he recommended that another person execute
trades in KLA-Tencor stock—the transaction discussed in Count Five—based on Jung’s
knowledge that KLA-Tencor was involved in an impending but unannounced merger and
acquisition. See Plea Tr. 26:15-27:14. Jung further admitted that he knew that what he did was
wrong and against the law. See Plea Tr. 28:03-06. This Court accepted Jung’s guilty plea on
January 28, 2019. See ECF Doc. 29.

        The Plea Agreement contained a guidelines calculation that the parties agreed was
applicable to the instant offense (the “Stipulated Guidelines Range”). Using the November 1,
2018 Guidelines Manual, the Plea Agreement calculated an offense level of 15 based on the
following analysis: (i) pursuant to U.S.S.G. § 2B1.4(a), a base offense level of 8; (ii) pursuant to
U.S.S.G. §§ 2B1.4(b)(1) and 2B1.1(b)(1)(E), an 8-level because the gain derived from the
offense was more than $95,000 but less than $150,000; (iii) pursuant to U.S.S.G. § 3B1.3, an
increase of 2 levels because Jung abused a position of trust; and (iv) pursuant to U.S.S.G.
§ 3E1.1, a 3-level reduction to reflect Jung’s timely acceptance of responsibility. At criminal
history category I, the Stipulated Guidelines Range was 18 to 24 months’ imprisonment.

      The Plea Agreement also contained the parties’ agreement that Jung would forfeit a sum
of money equal to $130,000 in United States currency.

        The United States Probation Office computed the same Guidelines range as the parties
had in the Plea Agreement. PSR ¶¶ 26-36 (calculating an offense level of 15), ¶¶ 37-39
(calculating a criminal history score of zero). The PSR recommends a sentence of time served, to
be followed by two years’ supervised release, reasoning that Jung poses little risk of recidivating
and the seriousness of the crime can be addressed through community service and monetary
penalties. See PSR at 20. Probation also recommends that the Court sentence Jung to 240 hours
of community service and a $30,000 fine. See PSR at 19.




                                                 3
          Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 4 of 6



   C. Discussion

       To promote respect for the law and to achieve general deterrence, the Government seeks
a sentence within the Guidelines Sentencing Range of 18 to 24 months’ imprisonment.

             1. Applicable Law

        The Guidelines still provide strong guidance to the Court in light of United States v.
Booker, 543 U.S. 220 (2005) and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Although
Booker held that the Guidelines are no longer mandatory, it held also that the Guidelines remain
in place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. 543 U.S. at 264. As the Supreme Court has stated, “a district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range”: that “should be
the starting point and the initial benchmark.” Gall v. United States, 55 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined
in Title 18, United States Code, Section 3553(a): “the nature and circumstances of the offense
and the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); the four legitimate
purposes of sentencing, see 18 U.S.C. § 3553(a)(2); “the kinds of sentences available,” 18 U.S.C.
§ 3553(a)(3); the Guidelines range itself, see 18 U.S.C. § 3553(a)(4); any relevant policy
statement by the Sentencing Commission, see 18 U.S.C. § 3553(a)(5); “the need to avoid
unwarranted sentence disparities among defendants,” 18 U.S.C. § 3553(a)(6); and “the need to
provide restitution to any victims,” id. § 3553(a)(7). In determining the appropriate sentence, the
statute directs judges to “impose a sentence sufficient, but not greater than necessary, to comply
with the purposes” of sentencing, which are:

       (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                provide just punishment for the offense;
       (B)      to afford adequate deterrence to criminal conduct;
       (C)      to protect the public from further crimes of the defendant; and
       (D)      to provide the defendant with needed educational or vocational training, medical
                care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

        Courts may not presume that the appropriate sentence necessarily lies within Guidelines
range, but “the fact that § 3553(a) explicitly directs sentencing courts to consider the Guidelines
supports the premise that district courts must begin their analysis with the Guidelines and remain
cognizant of them throughout the sentencing process.” Gall v. United States, 552 U.S. at 50 n.6.
Their relevance throughout the sentencing process stems in part from the fact that, while the
Guidelines are advisory, “the sentencing statutes envision both the sentencing judge and the
Commission as carrying out the same basic § 3553(a) objectives,” Rita v. United States, 551 U.S.
338, 348 (2007), and the Guidelines are “the product of careful study based on extensive
empirical evidence derived from the review of thousands of individual sentencing decisions,”
Gall, 552 U.S. at 46; see also Rita, 551 U.S. at 349. To the extent a sentencing court varies from
the Guidelines sentence, “[it] must consider the extent of the deviation and ensure that the

                                                 4
          Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 5 of 6



justification is sufficiently compelling to support the degree of the variance.” Gall, 552 U.S. at
50.

           2. A Sentence Within the Stipulated Guidelines Range is Reasonable

       Here, a sentence within the Stipulated Guidelines Range is necessary, first and foremost,
to promote respect for the law. Insider trading is a serious offense that undermines the public’s
confidence in fair and well-functioning capital markets.

        Second, a sentence within the Stipulated Guidelines Range would be appropriate
punishment in light of the circumstances of the offense and the defendant. Jung was a
sophisticated, well-educated professional. When he committed insider trading, he deliberately
misused information given to him in confidence by his employer’s clients and did so
notwithstanding specific training he had received on the topic. Further, and in order to conceal
his conduct from his employer, Jung opened and used a trading account in the name of a college
friend. Far from presenting “something other than a typical insider trading scheme,” as Jung
suggests in his sentencing memorandum, see Def. 33, the facts here show Jung to be a trusted
insider who misappropriated his clients’ information for his own purposes over a period of
approximately two years. This type of embezzlement lies at the core of most insider trading
cases. That Jung intended his brother to reap the financial benefit of what he had taken from the
Investment Bank does diminish the wrongfulness of his conduct.

         Further, regardless Jung’s suggestion that he did not communicate particular deal
information with his brother, the evidence shows Jung shared more than general trading
strategies. On numerous occasions, trades were made in the brokerage account within days of
Jung’s first awareness of an impending deal. For example, Jung accessed the W.R. Grace files on
February 3, 2015 and February 4, 2015, and trades were placed in the brokerage account on
February 4, 2015; Jung accessed Foresight Energy deal files on March 12 and March 13, 2015,
before trades were placed in the brokerage account on March 13, 2015; and Jung was in touch
with Investment Bank employees working on the FEI Company deal on May 17, 2016, two days
before trades were placed in the brokerage account in FEI Company shares on May 18, 2016.
Further, not all of the trading can be attributed to Jung’s brother. For trades in W.R. Grace stock,
for example, none of the trades appear to be placed from Korean IP addresses and, to the
contrary, resolve back to an IP Address associated with the Investment Bank. Further still, Jung
repeatedly logged into the brokerage account during the scheme, including before and after many
of the trades were executed by his brother in Korea. Jung’s conduct is neither the most flagrant
nor the most profitable insider trading activity the Court has seen, but his conduct still required a
persistent deceit that warrants a judicial response.

        Third, a sentence within the Stipulated Guidelines Range is necessary for general
deterrence. The legislative history of 18 U.S.C. § 3553 demonstrates that “Congress viewed
deterrence as ‘particularly important in the area of white collar crime.’” United States v. Martin,
455 F.3d 1227, 1240 (11th Cir. 2006) (citing S. Rep. No. 98-225, at 76 (1983), reprinted in 1984
U.S.C.C.A.N. 3182, 3259); see also United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006)
(deterrence of white-collar crime is “of central concern to Congress”). General deterrence is seen
as an important sentencing factor in fraud and white collar cases, because it is seen as effective.

                                                 5
          Case 1:18-cr-00518-LAK Document 51 Filed 06/03/19 Page 6 of 6



Martin, 455 F.3d at 1240 (“Because economic and fraud-based crimes are more rational, cool,
and calculated than sudden crimes of passion or opportunity, these crimes are prime candidates
for general deterrence.”) (quotation marks and citation omitted). A Guidelines sentence will
appropriately signal to others contemplating insider trading that that their conduct will be met
with serious punishment.

                                                ***
       To promote respect for the law, to deter others from engaging in similar dishonest
conduct, and in consideration of all of the factors set forth in 18 U.S.C. 3553(a), the Court should
impose a sentence within the Stipulated Guidelines Range of 18 to 24 months and order forfeit
Jung’s $130,000 in criminal proceeds.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                       By:    _________________________
                                              Andrew Thomas
                                              Assistant United States Attorney




                                                 6
